DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is generic.  A new title is recommended that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Power Bank for Charging Terminal Device and Associated Method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20120268238 in view of Idzik et al. US 7554289.
Regarding claims 1 and 11 [claim 11 is considered representative for purposes of itemization], Park discloses system, comprising: 
a device [Figs. 1, 12A; wireless charging apparatus 100] having: 

at least one memory for storing useful data; 

at least one computer unit; characterized in that the computer unit is configured a) to send an authentication request to the terminal [Fig. 13, S111, pars. 0221 - 0224]; and 
b) to receive a response to the authentication request [Fig. 13, S112-S114], wherein the charging current is interrupted within a charging interval or the charging interval is not initialized if successful authentication is not carried out by means of the authentication request and response [pars. 0228-0230]; and 
a terminal [Claim Objection: to maintain consistency with the prior mention of terminal in line 4, please amend this to read the terminal. Figs. 1, 2B; electronic device 200; pars. 0058, 0059, 0066, 0067, 0069] containing an application which is configured to respond to the authentication request [Fig. 13, S112-S114]. 
Park does not disclose: at least one rechargeable battery.
Idzik discloses at least one rechargeable battery [Figs. 4, 5; battery 52; col. 2 lines 32-46].

Regarding claim 2, Park discloses device according to claim 1, characterized in that the port comprises a serial bus port [par. 0146]. 
Regarding claim 6, Park discloses device according to claim 1, characterized by: at least one switch, for example a relay or transistor, for interrupting a data transfer interval and/or a data connection [pars. 0019-0024]. 
Regarding claim 7, Idzik discloses that the at least one rechargeable battery is a lithium polymer battery or a lithium-ion battery [col. 5 lines 22-40] and/or has a capacity of at least 1000 mAh. 
Regarding claim 8, Park discloses device according to claim 1, characterized in that the at least one memory comprises a semi-permanent memory [pars. 019-0022] and/or has a capacity of at least 500 MB. 
Regarding claim 9, Park discloses device according to claim 1, characterized in that the bus is a two-wire bus or a six-wire bus and/or the charging current in the charging interval is greater than 400 mA [USB, par. 0146]. 

Regarding claim 12, Park discloses system according to claim 11, characterized in that the application is configured to respond to the authentication request only when predefined requirements including the displaying of useful data [Fig. 14C] output by the application [par. 0231. Fig. 14C, pars.  0239, 0246]. 
Regarding claim 13, Park discloses system according to claim 12, characterized in that the application is configured to download the data to be output at least partially from the device [inherent, par. 0231. Fig. 14C, pars.  0239, 0246]. 
Regarding claim 19, Park discloses device according to claim 10 wherein the computer unit is configured to carry out the authentication at least once per minute or once per charging interval [once per interval indicated in Fig. 13; pars. 0221-0231]. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park US 20120268238.
claims 14, 16, Park discloses method for charging a terminal, comprising the steps: receiving an authentication request from a connected device [Figs. 1, 12A; wireless charging apparatus 100; Fig. 13, S111, pars. 0221 - 0224] checking whether the data to be displayed are visible on a display of the terminal [Fig. 14C, par.  0239]; processing the authentication request [Fig. 13, S112-S114]; sending a response to the authentication request only when the data are visible on the display [par. 0231. Fig. 14C, pars.  0239, 0246]; changing over to a charging interval for charging the terminal [pars. 0228-0229]. 
Allowable Subject Matter
Claims 3-5, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “the computer unit is configured alternately to deliver the charging current to the connected terminal via the bus in charging intervals and to exchange useful data between the memory and the terminal via the bus in data transfer intervals” as recited in dependent claim 3. Claims 4, 5, 17 and 18 depend from 3 and are allowable for the same reasons. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “that repeated changeovers take place between a charging interval and a data transfer interval” as recited in dependent claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859